
	
		I
		111th CONGRESS
		2d Session
		H. R. 6311
		IN THE HOUSE OF REPRESENTATIVES
		
			September 29, 2010
			Mr. Blumenauer (for
			 himself, Ms. Linda T. Sánchez of
			 California, Mr. Lewis of
			 Georgia, and Mr. Doggett)
			 introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend the Trade Act of 1974 to authorize the United
		  States Trade Representative to take discretionary action if a foreign country
		  is engaging in unreasonable acts, policies, or practices relating to the
		  environment, and for other purposes.
	
	
		1.Environmental protection in
			 trade relationsSection
			 301(d)(3)(B) of the Trade Act of 1974 (19 U.S.C. 2411(d)(3)(B)) is
			 amended—
			(1)in clause (ii), by
			 striking or at the end;
			(2)in clause
			 (iii)(V), by striking the period at the end and inserting ; or;
			 and
			(3)by adding at the
			 end the following new clause:
				
					(iv)constitutes a
				persistent pattern of conduct that—
						(I)fails to
				effectively enforce the environmental laws of a foreign country;
						(II)waives or
				otherwise derogates from the environmental laws of a foreign country or weakens
				the protections afforded by such laws;
						(III)fails to provide
				for judicial or administrative proceedings giving access to remedies for
				violations of the environmental laws of a foreign country; or
						(IV)fails to provide
				appropriate and effective sanctions or remedies for violations of the
				environmental laws of a foreign
				country.
						.
			
